DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's reply to the election of species requirement dated March 16, 2022 is hereby acknowledged.  Applicant filed its reply on June 16, 2022 (“Response”).
Due to Applicant’s extensive amendment to the claims filed with Response, the election of species requirement has been withdrawn
Accordingly, claims 22-24 and new claims 43 and 44 have been examined in the instant action in accordance.  Claims 25-42, which were pending in the present application, have been canceled by Applicant in Response.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 22, and claims 23, 24, 43 and 44 that depend therefrom, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. 
Independent claim 22 recites a “chemical composition produced from a mixture comprising: 
(a) a combination of phosphoric acid … and hydrochloric acid … each in a range of 0.1% to 10% of the total mixture; 
(b) a combination of distilled and double-distilled fatty acids selected from … palm-oleic acid, linolenic acid, and oleic acid, each in a range of 5% to 80% of the total mix; 
(c) an organic amine base derived from ammonia in a range of 0.1% to 20% of the total mixture; 
(d) an oxidizing agent in range of from 2% to 30% by weight of the total mixture; and 
(e) aliphatic alcohols from 0.1 to 30% by of the total mixture.” (Emphasis added.)
Claim 22 is rejected because there is insufficient support in Applicant’s specification as originally filed for the italicized limitations in claim.  Examiner failed to find support in Applicant’s specification as originally filed for the claimed composition/mixture having: the recited combination of phosphoric acid hydrochloric acid; the specified fatty acids in the claim; and for any amine, particularly, one that is derived from ammonia.
Thus, the present claims are rejected under 35 U.S.C. 112(a) as failing to possess sufficient written description support in the present specification as originally filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22, 23 and new claims 43 and 44 are rejected under 35 U.S.C. 103 as unpatentable over Garcia (USPN 3,859,107 A to Garcia, issued January 7, 1975) in view of: Maly (USPN 4,101,426 A to Maly et al., issued July 18, 1978); and Watson (US 2010/0282471 A1 to Watson, published November 11, 2010).
Garcia discloses an acidic treatment fluid used in industrial/subterranean operations, and introducing a preflush fluid and an acidic treatment fluid into a subterranean formation, wherein the preflush fluid composition includes an aqueous solution of a polar solvent dissolved in a solution rosin and fatty acid, wherein the preflush fluid is injected into a formation and reacts with brine to produce a precipitate that blocks passages (fractures), followed by injecting an acidic solution into the formation to selectively stimulate/treat passages (abstract; col. 1, lines 11-20; col. 1, line 43 to col. 2, line 30).  The polar solvent can be isopropyl alcohol, the fatty acids are distilled and can be tall oil, linoleic acid, oleic acid or palmitic acid, whereas a preferred base for neutralizing the acid is ammonium hydroxide or ammonia (col. 2, line 50 to col. 3, line 10; claims 1-4 of Garcia).
In Examples I and II, Garcia discloses preparing a preflush concentrate by dissolving 13.0 parts by weight of a rosin acid and 31.0 parts by weight of a distilled tall oil in 47.3 parts of by weight of 99 percent isopropyl alcohol, 8.7 parts by weight of aqueous ammonium hydroxide are added to the solution, and wherein the concentrate may be diluted with about 2-10 volumes of water (Example I).  Once a precipitate is formed, an aqueous acid solution can be added into the formation to mix with the preflush concentrate that reacts with the alkaline soap so that when this reaction occurs within the oil-bearing rock matrix, a liquid resinous coating accumulates in the most permeable pathways and forces subsequent acid penetration to divert within the matrix into several paths of lower permeability (Examples I and II).  The acid can be hydrochloric acid and phosphoric acid, wherein the HCl is an 18% acid solution (col. 6, lines 21-47).  Thus, the preflush fluid/aqueous acid mixture composition in the wellbore would have a combination of HCl/phosphoric acid, distilled fatty acids (tall oil, linoleic, oleyl), isopropyl alcohol and ammonium/ammonia hydroxide.
Garcia further disclose that the weight ratio of components, such as fatty acids, may vary considerably over a wide range, wherein approximately equal parts by weight of polar solvent and of the combined fatty acids can be used, wherein the fluid composition may contain other additives such as wetting agents, demulsifiers, inhibitors, scale preventers, chelating or buffering agents, organic solvents or solid bridging agents (col. 5, lines 28-38; col. 6, lines 32-36).
Although Garcia does not disclose its fatty acids as “double distilled”, this is a product by process limitation of preparing the fatty acid component of the claimed mixture composition.  “A product by process claim is not limited to the manipulations of the recited steps, only the structure implied by the steps.  ‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’ In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).”  See MPEP §2113:  
Garcia does not expressly disclose its stimulating fluid composition also containing an oxidizing agent.
However, Maly teaches adding an oxidizing compound/agent (as a reaction catalyst) to an aqueous acid composition comprising phosphoric acid and hydrochloric acid (abstract; col. 2, lines 35-55; col. 6, lines 18-29 and 54-63; claims 1, 2, 4, 9, 11, 14 and 16 of Maly).  Watson teaches including an oxidizing agent in an acidizing composition for fracturing/stimulating a subterranean formation, wherein the acid can include hydrochloric acid and the oxidizing agent, such as hydrogen peroxide or sodium hypochlorite, is added to the acidic fluid/mixture to enhance high-fluid conductivity by means of chemical etching faces of the formation forming channels therein whereby production of hydrocarbons is increased (abstract; [0008]; [0009]; [0011]; [0021]; [0023]; [0029]; [0032]; [0033]; [0035]; [0039]; claims 1, 3, 5-7, 10, 12-15 and 17-19 of Watson).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing of the presently claimed invention to include an oxidizing agent, in Garcia’s HCl/phosphoric acid mixture composition for stimulating an oil well/subterranean formation.  It would have been obvious to do so to attain a resultant fluid mixture composition that is more effective due to it providing enhanced formation etching and high-fluid conductivity that increases production of hydrocarbons, as taught by Maly and Watson.
Although Garcia (and Maly/Watson) may not expressly teach the concentrations or weight percent ratios for its mixture compositions recited in the present claims, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Garcia, Maly and Watson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



October 7, 2022